DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 49 (Figs. 1 and 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 13 and 14 are objected to because of the following informalities:  
Claim 1, the second-to-last line should read “to extend”
Claim 1, the last line would be more clear if it were to read “for providing the medicament to a user.”
Claim 4 would be more clear if it recited “when said casing portions are folded together” at the end of the claim, because the flow directing elements are only disposed “inside” the casing when the portions are folded together
Claim 13, line 7 should read “to extend
Claim 13, lines 7-8 would be more clear if they were to read “for providing a medicament to a user.”
Claim 14, line 1 should read “The method according to” in order to keep the same preamble format throughout all of the claims for continuity
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1 (and thus its dependent claims 2-10), line 10 recites “a dose blister foil” and line 13 recites “a lidding foil”, where it is unclear in the claim whether these are the same element or different elements, because before the preliminary amendment, both elements were attributed the label of “95”. As best understood, for purposes of examination, they are indeed intended as the same element, such that line 10 could be amended to read “a lidding foil” and line 13 amended to read “the lidding foil” to address this rejection.
Regarding claim 6, the scope of “substantially drip shaped” is indefinite, because a “drip” is an indeterminate/non-standard shape that could be different depending on the viscosity of a fluid, and the margin of “substantially” is unclear. As best understood, for purposes of examination, Applicant is attempting to claim a tear/teardrop shape.
	Regarding claims 7 and 19, line (1 and) 2 recites “the second casing portion or the first casing portion” but then the rest of the claim is directed to “walls protruding from said second casing portion”, where it is unclear how the first casing could comprise walls protruding from the second casing. As best understood, for purposes of examination, line (1 and) 2 of the claims will be considered to read “the second casing portion
	Further regarding claims 7 and 19, it is unclear how walls can extend parallel but also include inwardly directing portions, because said portions would have to be angled inward (i.e. the walls would have to stop extending parallel and converge toward each other) in order to function as claimed [this understanding is supported by the instant specification, see instant Fig. 1, where the inwardly direction portions 15 include portions that angle inwardly/that are no longer parallel]. To address this rejection, Applicant could delete “parallel” from the claims.
Claim 20 recites the limitation "the cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow directing elements” in claims 4/16 [note: claims 5-6/17-18 are understood to contain enough structure to provide for the claimed functionality] and “flow directing member” of claims 8/20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucking et al. (US 2008/0190424 A1; hereinafter “Lucking”).
Regarding claim 1, Lucking discloses a dry-powder inhaler (inhaler 1) (Figs. 1-7; para [0032]) comprising a casing (inhaler body 2) having: 
a first casing portion (first body member 12); 
a second casing portion (second body member 14); 
a hinge arrangement (hinge 16) connecting the first casing portion and the second casing portion (Fig. 1; para [0033]); 
wherein the dry-powder inhaler is assembled by folding the first casing portion and the second casing portion together (Figs. 5-6; para [0041]); 
wherein the first casing portion includes a cavity (medicament chamber 18) for receiving, as best understood, a [lidding] foil (foil 6) (Figs. 3-4; paras [0038-40]), said cavity being adapted to contain a dry-powder medicament (powdered medicament 4) (Fig. 2; para [0038]); and 
wherein the first casing portion and the second casing portion when folded together are adapted to form an inlet (gap through which tape 6 extends, toward the left end in Figs. 6-7) for allowing [the] lidding foil extending out there from (Fig. 6) and an outlet (outlet 24) for providing the medicament (para [0043]).  
Regarding claim 2, Lucking discloses the inhaler according to claim 1, comprising the lidding foil removably attached to the first casing portion so as to seal the cavity (Fig. 3; paras [0038-40]).
Regarding claim 11, Lucking discloses the inhaler according to claim 2, wherein the lidding foil is removably attached to the first casing portion via glue (a suitable adhesive, para [0039]).  
Regarding claim 12, Lucking discloses the inhaler according to claim 2, wherein the lidding foil is made of aluminum (foil (6) is formed of aluminum foil, para [0038]).  
Regarding claim 13, Lucking discloses a method for providing a dry-powder inhaler (Figs. 1-6), the method comprising: 
providing a casing (inhaler body 2) having a first casing portion (first body member 12), a second casing portion (second body member 14) and a hinge arrangement (hinge 16) connecting the first casing portion and the second casing portion (Fig. 1; para [0033]), the first casing portion and the second casing portion being adapted to, when folded together (Figs. 5-6), form an inlet (gap through which tape 6 extends, toward the left end in Figs. 6-7) for allowing a lidding foil (foil 6 comprising tab 8) extending out there from (Fig. 6) and an outlet (outlet 24) for providing a medicament (powdered medicament 4) (para [0043]); 
and assembling the inhaler of by folding the first casing portion and second casing portion together (Figs. 5-6; para [0041]).  
Regarding claim 14, Lucking discloses the method of claim 13, further comprising removably attaching the lidding foil to the first casing portion so as to seal a cavity (medicament chamber 18) of the first casing portion (Fig. 3; paras [0038-40]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (WO 2015/097034 A1; hereinafter “Lundgren”) in view of Bentele et al. (DE 102009041664 A1; hereinafter “Bentele”).
Regarding claims 1 and 13, Lundgren discloses a method for providing a dry-powder inhaler (dry powder inhaler 100) (Figs. 1-5) comprising a casing (housing 101) having: 
a first casing portion (lower portion) (Fig. 4); 
a second casing portion (upper portion) (Fig. 4); 
wherein the first casing portion includes a cavity (cavity 104b) for receiving, as best understood, a [lidding] foil (strip 105 comprising cover 104c) (page 6, lines 8-11), said cavity being adapted to contain a dry-powder medicament (dry powder drug, page 4, lines 29-30); and 
wherein the first casing portion and the second casing portion are adapted to form an inlet (inlet 102) for allowing [the] lidding foil extending out there from and an outlet (outlet 103) for providing the medicament (Fig. 5; pages 5-6).  
While the Figures of Lundgren would have strongly suggested to an artisan before the effective filing date of the claimed invention a hinge arrangement connecting the first casing portion and the second casing portion; wherein the dry-powder inhaler is assembled by folding the first casing portion and the second casing portion together/the method comprising assembling the inhaler by folding the first casing portion and second casing portion together; such that the inlet and outlet are formed when the first and second portions are folded together in view of the loops on either side of the left/rear end of the inhaler best seen in Figs. 2, 3 and 5 that look like typical living hinge loops, Lundgren does not explicitly recite such a hinge arrangement/method of assembly. However, Bentele demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention for an inhaler casing (5) to comprise a hinge arrangement (hinge 8) (Fig. 2) at the rear end thereof connecting the first casing portion (lower part 6) and the second casing portion (top part 7); wherein the dry-powder inhaler is assembled by folding the first casing portion and the second casing portion together (Fig. 3; top part 7 is folded on the lower part 6, page 3); such that the inlet (at inflow end 12) (Fig. 3) and outlet (at outflow end 13) are formed when the first and second portions are folded together (Fig. 3; page 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the casing of Lundgren to comprise a hinge arrangement connecting the first casing portion and the second casing portion; wherein the dry-powder inhaler is assembled by folding the first casing portion and the second casing portion together/the method to comprise assembling the inhaler by folding the first casing portion and second casing portion together; such that the inlet and outlet are formed when the first and second portions are folded together as taught by Bentele, in order to provide the predictably result of a standard clam-shell-type construction for simple assembly of the device.
Regarding claims 2 and 14, Lundgren in view of Bentele teaches the inhaler according to claim 1 and method of claim 13, wherein Lundgren further discloses the lidding foil (being) removably attached to the first casing portion so as to seal the cavity (Fig. 5; page 5).
Regarding claims 3 and 15, Lundgren in view of Bentele teaches the inhaler according to claim 1 and method according to claim 14, wherein Lundgren further discloses wherein the first casing portion includes a protruding shoulder adapted to receive the lidding foil/the lidding foil is attached to a protruding shoulder of the first casing portion (see Fig. 5 modified, below, in view of page 6, see also the discussion regarding claim 11 below).

    PNG
    media_image1.png
    321
    602
    media_image1.png
    Greyscale

Regarding claims 4, 5, 16 and 17, Lundgren in view of Bentele teaches the inhaler according to claim 1 and method according to claim 13, wherein Bentele further educates Lundgren to include flow directing elements (the pins comprising particle trap 14) (Bentele Figs. 2-3) adapted to disaggregate the medicament (by virtue of being solid elements extending across the flow path into which larger clumps of medicament will collide, the pins of Bentele are adapted as claimed), said flow directing elements being disposed inside the casing between the cavity (recess 16) and the outlet (13) (Bentele Fig. 3) and wherein the flow directing elements protrude from the first casing portion (lower part 6) (Bentele Fig. 2), because including such elements in the device of Lundgren would have been obvious to an artisan before the effective filing date of the claimed invention in order to provide the predictable result of a known means for deagglomerating any larger clumps that may escape the cavity, thus providing a larger fine particle fraction for better delivery deeper into the lungs.  
Regarding claims 7 and 19, Lundgren in view of Bentele teaches the inhaler according to claim 1 and method according to claim 13, wherein Bentele further educates Lundgren to include wherein the second casing portion (top part 7) comprises a set of inner walls (strips 10) protruding from said second casing portion (Bentele Fig. 2), the set of inner walls extending parallel along the second casing portion (Bentele Fig. 2), wherein each of the inner walls of the set of inner walls has at least one inwardly directing portion (see Fig. 2 modified, below) adapted to direct a flow inwardly towards the outlet (by virtue of the inward angle), because including such elements in the device of Lundgren would have been obvious to an artisan before the effective filing date of the claimed invention in order to provide the predictable result of creating a venturi effect in the area of the cavity for favoring entrainment of the medicament therefrom (Bentele page 3).

    PNG
    media_image2.png
    412
    661
    media_image2.png
    Greyscale

Regarding claim 11, Lundgren in view of Bentele teaches the inhaler according to claim 2, but Lundgren is silent regarding wherein the lidding foil is removably attached to the first casing portion via glue. However, Bentele demonstrates that glue was a well known means for connecting blister material to a corresponding cavity (page 3), and it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Lundgren to include wherein the lidding foil is removably attached to the first casing portion via glue in order to provide the predictable result of a cover foil that is securely fastened around the top of the cavity in order to ensure a moisture-blocking seal to protect moisture sensitive drugs (Lundgren page 6, lines 6-14).
Regarding claim 12, Lundgren in view of Bentele teaches the inhaler according to claim 2, wherein Lundgren further discloses wherein the lidding foil is made of aluminum (page 6, lines 8-11).  

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of Bentele as applied to claims 4 and 16 above, and further in view of Brady et al. (GB 2460281 A; hereinafter “Brady”).
Regarding claims 6 and 18, Lundgren in view of Bentele teaches the inhaler according to claim 4 and method according to claim 16, but Lundgren in view of Bentele is silent regarding wherein the flow directing elements are each substantially drip shaped with a tapered end extending towards the outlet. However, Brady teaches that it was known in the inhaler art before the effective filing date of the claimed invention to provide wherein the flow directing elements (obstructions 80) are each substantially drip shaped with a tapered end extending towards the outlet (Fig. 9). It would have been obvious to an artisan before the effective filing date of the claimed invention for the flow directing elements of Lundgren in view of Bentele to be each substantially drip shaped with a tapered end extending towards the outlet as taught by Brady, in order to select a suitable shape for optimizing the fine particle fraction and pressure loss through the device (Brady, page 20, lines 1-2). 

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of Bentele as applied to claims 1 and 13 above, and further in view of Goeckner et al. (US 2009/0084379 A1; hereinafter “Goeckner”).
Regarding claims 8 and 20, Lundgren in view of Bentele teaches the inhaler according to claim 1 and method according to claim 13, but Lundgren is silent regarding wherein the second casing portion comprises a flow directing member adapted to direct flow entering through the inlet towards the cavity. However, Goeckner demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention for the second casing portion (upper portion) to comprise a flow directing member (flow restriction 60) (Fig. 7A) adapted to direct flow entering through the inlet towards the cavity (paras [0051-52]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Lundgren to include wherein the second casing portion comprises a flow directing member adapted to direct flow entering through the inlet towards the cavity as taught by Goeckner, in order to provide the predictable result of increasing velocity and re-circulating air patterns over the cavity in order to draw and disperse the powder more effectively therefrom (Goeckner para [0052]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of Bentele as applied to claims 1 and 13 above, and further in view of Lu (US 2013/0233758 A1; hereinafter “Lu”).
Regarding claim 9, Lundgren in view of Bentele teaches the inhaler according claim 1, but Lundgren in view of Bentele is silent regarding wherein one of the casing portions comprises at least one latching knob and the other casing portion comprises at least one aperture adapted to receive the at least one latching knob so as to retain the casing portions in a folded position. However, Lu demonstrates that this was a standard construction in the clam-shell-type enclosure/casing art before the effective filing date of the claimed invention, see wherein one of the casing portions (second casing 34) comprises at least one latching knob (male engaging structure 38) and the other casing portion (first casing 32) comprises at least one aperture (female engaging structure 40) adapted to receive the at least one latching knob so as to retain the casing portions in a folded position (Lu Fig. 2; paras [0024-25]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the casing of Lundgren in view of Bentele to include wherein one of the casing portions comprises at least one latching knob and the other casing portion comprises at least one aperture adapted to receive the at least one latching knob so as to retain the casing portions in a folded position as taught by Lu, in order to provide the predictable result of a familiar means by which to ensure that the two portions are held securely together during use.
Regarding claim 10, Lundgren in view of Bentele teaches the inhaler according to claim 1, but Lundgren in view of Bentele is silent regarding wherein the hinge arrangement comprises a folding portion comprising support members protruding therefrom, wherein the support members are adapted to abut to the first casing portion and the second casing portion when said casing portions are folded together. However, Lu demonstrates that this was a well-known construction in the clam-shell-type enclosure/casing art before the effective filing date of the claimed invention, see wherein the hinge arrangement (comprising foldable lines L1 and L2 and base 36) comprises a folding portion (extending between L1 and L2) comprising support members (the two triangular portions at the left and right of the folding portion as seen in Fig. 1) protruding therefrom, wherein the support members are adapted to abut to the first casing portion (first casing 32) and the second casing portion (second casing 34) when said casing portions are folded together (Fig. 2; the first casing 32 and the second casing 34 abut against two adjacent side surfaces of the triangular structure respectively, para [0025]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the casing of Lundgren in view of Bentele to include wherein the hinge arrangement comprises a folding portion comprising support members protruding therefrom, wherein the support members are adapted to abut to the first casing portion and the second casing portion when said casing portions are folded together as taught by Lu, in order to provide the predictable result of more compact/less obtrusive hinge for aesthetics, and/or one without external loops that could otherwise catch on a user and/or collect debris, and/or one with internal supports and multiple fold lines to increase the lifespan of the hinge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding pull-strip inhalers: Lastow et al. (US 2009/0250058 A1); Beller (US 2017/0312458 A1; US 2016/0346490 A1). Additional reference regarding suitable shapes for flow directing elements: Stein et al. (US 2016/0199596 A1). Additional references regarding supported hinges and/or latching knobs: Kiernan (US 4,899,877); Harding (US 4,512,474); Byrns (US 4,703,853); Errichiello (US 4,294,558); Gask (US 3,800,998); Holley (US 3,596,822).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785